      Case 4:20-cr-00144-RGE-CFB Document 47 Filed 10/06/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION


UNITED STATES OF AMERICA,
                                                       No. 4:20-cr-00144-RGE-CFB
       Plaintiff,
v.
                                                    ORDER RE: GOVERNMENT’S
CODY JAMES VANCENBROCK,                             APPEAL OF ORDER DENYING
                                                     MOTION FOR DETENTION
       Defendant.



I.     INTRODUCTION

       Now before the Court is the Government’s Appeal of Order Denying Motion for Detention.

ECF No. 42. The appeal was timely filed and Defendant Cody James Vancenbrock timely resisted.

See id.; Def.’s Resist. Gov’t’s Appeal Order Denying Mot. Detention, ECF No. 46. For the reasons

set forth below, the Court reverses the magistrate judge’s order releasing Vancenbrock pending

trial. Vancenbrock shall be detained.

II.    BACKGROUND

       On August 12, 2019, a grand jury returned an indictment charging Vancenbrock

with distributing a controlled substance resulting in death or serious injury, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(C). Redacted Indictment 1, ECF No. 2. Soon thereafter, Vancenbrock

was arrested and appeared for a detention hearing before United States Magistrate Judge Celeste

F. Bremer. Detention Hr’g Mins., ECF No. 20. The magistrate judge ordered Vancenbrock

detained pending further proceedings, finding “[b]y clear and convincing evidence that no

condition or combination of conditions of release will reasonably assure the safety of any other

person and the community” and “by a preponderance of evidence that no condition or combination
       Case 4:20-cr-00144-RGE-CFB Document 47 Filed 10/06/20 Page 2 of 7




of conditions of release will reasonably assure the defendant’s appearance as required.” Order

Detention Pending Trial 2, ECF No. 21.

       Vancenbrock moved to reopen the detention hearing “in light of additional information

regarding the nature of the recommended substance-abuse treatment program at Bridges of Iowa.”

Def.’s Mot. Reopen Detention Hr’g 1, ECF No. 24. The Government resisted the motion. Gov’t’s

Resp. Def.’s Mot. Reopen Detention Hr’g 1, ECF No. 29. The magistrate judge granted the motion

to reopen the detention hearing and ordered Vancenbrock released to reside at the Bridges of Iowa

program facility. Order Re: Def.’s Mot. Reopen Detention Hr’g 1–2, ECF No. 33; Order Setting

Conditions Release 2, ECF No. 34. The magistrate judge found Vancenbrock “presented additional

material information that was not known to him at the time of the original detention hearing” and

“this additional information provides the basis for a reasonable assurance that there are a

combination of conditions of release that address [Vancenbrock]’s danger to the community or

others.” ECF No. 33 at 1.

       The Government appealed and moved to stay the release order. ECF No. 41; Gov’t’s Mot.

Stay Order Release Pending Appeal, ECF No. 40; see also Gov’t’s Br. Supp. Appeal Order

Denying Mot. Detention, ECF No. 42. The Court granted the Government’s request for a stay of

the magistrate judge’s order. Text Order Granting Mot. Stay, ECF No. 43. Vancenbrock resists the

Government’s appeal. ECF No. 46.

III.   LEGAL STANDARD

       Pursuant to 18 U.S.C. § 3145(a), the government may seek review of a magistrate judge’s

order releasing the defendant pending trial. The Court reviews the magistrate judge’s order de

novo. United States v. Maull, 773 F.2d 1479, 1481–82 (8th Cir. 1985) (en banc). The Court makes

the same inquiries as the magistrate judge regarding the defendant’s risk of flight and danger to




                                               2
      Case 4:20-cr-00144-RGE-CFB Document 47 Filed 10/06/20 Page 3 of 7




the community. Id. at 1482.

IV.    DISCUSSION

       “[E]ither danger to the community or risk of flight is sufficient to authorize

[pre-trial] detention.” United States v. Sazenski, 806 F.2d 846, 848 (8th Cir. 1986). The

Government generally bears the burden of “show[ing] by clear and convincing evidence that

no release condition or set of conditions will reasonably assure the safety of the community

and by a preponderance of the evidence that no condition or set of conditions . . . will reasonably

assure the defendant’s appearance.” United States v. Abad, 350 F.3d 793, 797 (8th Cir. 2003)

(omission in original) (quoting United States v. Kisling, 334 F.3d 734, 735 (8th Cir. 2003));

accord 18 U.S.C. § 3142(c), (e)–(f).

       When a defendant is charged with “an offense for which a maximum term of

imprisonment of ten years of more is prescribed in the Controlled Substances Act”—which is the

case here—and the Court finds probable cause the defendant committed the crime, there is a

rebuttable presumption that no condition or combination of conditions of release will reasonably

assure the appearance of the defendant and the safety of the community. 18 U.S.C.

§ 3142(e)(3)(A). When a rebuttable presumption applies, “a defendant bears a limited burden of

production—not a burden of persuasion—to rebut that presumption by coming forward with

evidence he does not pose a danger to the community or a risk of flight.” Abad, 350 F.3d at 797

(quoting United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001) (per curiam)). “Once a

defendant has met his burden of production relating to these two factors, the presumption

favoring detention does not disappear entirely, but remains a factor to be considered among those

weighed by the district court.” Id. (quoting Mercedes, 254 F.3d at 436). Factors the Court must

consider include: 1) the nature and circumstances of the crime, including whether the crime




                                                3
       Case 4:20-cr-00144-RGE-CFB Document 47 Filed 10/06/20 Page 4 of 7




involved a controlled substance; 2) the weight of the evidence against the defendant; 3) the history

and characteristics of the defendant; and 4) the seriousness of the danger to the community.

18 U.S.C. § 3142(g).

       As an initial matter, the Court concludes there is probable cause that Vancenbrock

committed the crimes alleged. Law enforcement testified at Vancenbrock’s detention hearing that

Vancenbrock admitted to supplying methamphetamine and injecting the drug into another person.

Detention Hr’g Tr. 6:12–15, 6:20–7:6, ECF No. 37. Vancenbrock also admitted he watched this

person die and then “dumped her body in the Skunk River.” Id. at 6:16–17, 7:5–19; see also

ECF No. 42 at 2–3. And, a grand jury returned an indictment. See United States v. Quartermaine,

913 F.2d 910, 916 (11th Cir. 1990) (“A grand jury indictment provides the probable cause

required by the statute to trigger the presumption.”). Thus, a rebuttable presumption of detention

applies. See 18 U.S.C. § 3142(e)(3)(A). Vancenbrock must therefore present evidence that this

presumption does not hold in his case. See Abad, 350 F.3d at 797.

       The magistrate judge found Vancenbrock met his burden of presenting evidence sufficient

to rebut the presumption. ECF No. 21 at 2. On appeal, the Government argues Vancenbrock failed

to rebut the presumption in favor of detention. ECF No. 42 at 6–7. Vancenbrock alleges his

detention hearing “proffer and the pretrial services report were sufficient to satisfy [the] burden of

production and thus rebut the applicable presumption.” ECF No. 46 at 5. The Court disagrees with

Vancenbrock, finding he has failed to present evidence rebutting the presumption of detention.

Pretrial services reports prepared by the United States Probation Office convey “information

relating to any danger that the release of such person may pose.” 18 U.S.C. § 3154(1). Here, the

contents of Vancenbrock’s pretrial services report are derived from information in the indictment

and from an interview of Vancenbrock, confirmed by Vancenbrock’s half-brother. See Sealed




                                                  4
       Case 4:20-cr-00144-RGE-CFB Document 47 Filed 10/06/20 Page 5 of 7




Pretrial Services Report 1, ECF No. 15. Its factual contents and recommendations do not rebut the

statutory presumption of Vancenbrock dangerousness or flight risk. No information provided in

the pretrial services report or supplemental report reviewing the Bridges of Iowa program, during

the detention hearing, or in the parties’ filings suggest Vancenbrock would be less of a danger to

the community or flight risk than the statute presumes of the typical individual charged with

distributing a controlled substance. Rather, the record of Vancenbrock’s substance abuse and

criminal history, in addition to the nature of the charged offense, indicate he poses a danger to

himself and the community and a risk of non-appearance. See ECF No. 15 at 3 (noting

Vancenbrock’s history of substance abuse and substance abuse treatment); id. at 3–4 (outlining

Vancenbrock’s criminal record includes multiple instances of failing to appear and absconding).

The presumption in favor of his detention therefore holds.

       Even if Vancenbrock’s proffered information is sufficient to rebut the statutory

presumption of his flight risk and dangerousness, the Court, considering the factors set out in

§ 3142(g), finds by clear and convincing evidence that no condition or combination of conditions

will reasonably assure the safety of the community if Vancenbrock were released and by a

preponderance of evidence that no condition or combination of conditions will reasonably assure

Vancenbrock’s appearance as required.

       First, the offenses here involve a controlled substance which has been deemed sufficiently

serious by Congress to warrant a presumption against release. See 18 U.S.C. § 3142(e)(3)(A).

Second, the weight of the Government’s evidence on these charges appears very strong.

Vancenbrock admitted to law enforcement he was engaged in distributing methamphetamine.

ECF No. 37 at 6:18–21. Third, Vancenbrock’s history and characteristics, including his history of

substance abuse and criminal activity suggest pretrial supervision is unlikely to be effective. There




                                                 5
      Case 4:20-cr-00144-RGE-CFB Document 47 Filed 10/06/20 Page 6 of 7




is a substantial danger to the community and risk of non-appearance in light of Vancenbrock’s

history and characteristics and the serious nature of the charged offenses. Vancenbrock’s

enrollment in the Bridges of Iowa residential program, which is housed in an unsecured facility, is

insufficient to reasonably assure the safety of the community and the appearance of Vancenbrock

as required. The Court determines Vancenbrock’s release would pose a serious danger to the

community and risk of flight.

       Furthermore, the magistrate judge’s order reopening Vancenbrock’s detention hearing

indicates the United States Probation Office’s Pretrial Services “did not offer an opinion as to the

adequacy of [the Bridges of Iowa] conditions.” ECF No. 33 at 1. However, the supplemental report

does offer a recommendation, stating the “Probation Office maintains its recommendation that

[Vancenbrock] remain detained.” ECF No. 28 at 2.

       For the above reasons and those set forth in the magistrate judge’s August 31, 2020 Order

of Detention Pending Trial, ECF No. 21 at 2–3, the Court finds by clear and convincing evidence

no condition or combination of conditions would reasonably assure the safety of the community if

Vancenbrock were released and by preponderance of evidence that no condition or combination

of conditions will reasonably assure Vancenbrock’s appearance as required. Detention is therefore

warranted. Vancenbrock shall remain detained

V.     CONCLUSION

       Having reviewed the factors set forth in § 3142(g), and appropriately considering the

presumption favoring detention applicable in this case, the Court concludes no condition or

combination of conditions can reasonably assure the safety of the community or Vancenbrock’s

appearance as required if Vancenbrock is released pending trial. As such, Vancenbrock shall

remain detained.




                                                 6
      Case 4:20-cr-00144-RGE-CFB Document 47 Filed 10/06/20 Page 7 of 7




      For the reasons set forth above, IT IS ORDERED that the magistrate judge’s order

setting conditions of release is REVERSED.

      IT IS FURTHER ORDERED that the Government’s Appeal of Order Denying

Motion for Detention, ECF No. 41, is GRANTED.

      IT IS SO ORDERED.

      Dated this 6th day of October, 2020.




                                             7
